BAKER, Circuit Judge.
The decree appealed from dismissed appellant’s bill for infringement of letters patent No. 449,880, April 7, 1891, to Hammann, assignor, for supply connection for basins and baths, on the ground that the alleged invention exhibited a mere aggregation of old devices and results, and not a patentable combination. A careful consideration of the record and arguments has satisfied us that the decree is right, and that the learned and exhaustive opinion of the trial court (110 Fed. 772) states the reasons therefor with entire adequacy. The decree is affirmed.